Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
	This is in response to the Amendment dated June 1, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejection - 35 USC § 112
Claims 9 and 10 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claims 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Patent No. 4,765,871) as applied to claims 1-4 and 6-8 above, and further in view of Bajat et al. (“Electrochemical Deposition and Characterization of Zinc-Nickel Alloys Deposited by Direct and Pulse Current,” Journal of the Serbian Chemical Society (2002), Vol. 67, Nos. 8-9, pp. 625-634) and CN 103757646 (‘646).
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claims 1-4 and 6-8 above, and further in view of Bajat et al. and CN 103757646 (‘646) has been withdrawn in view of Applicant’s amendment.

II.	Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Patent No. 4,765,871) as applied to claims 1-4 and 6-8 above, and further in view of Mori et al. (“Hot Stamping of Ultra-High Strength Steel Parts,” CIRP Annals. (2017 Jan 1), Vol. 66, No. 2, pp. 755-777).
	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claims 1-4 and 6-8 above, and further in view of Mori et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 11 has been rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 

(US Patent No. 4,765,871) as applied to claims 1-4 and 6-8 above, and further in view of Matsunaga et al. (US Patent Application Publication No. 2008/0107865 A1).
	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Hsu et al. as applied to claims 1-4 and 6-8 above, and further in view of Matsunaga et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 7 is objected to because of the following informalities:   
Claim 7
	line 2, the “,” (comma) should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (US Patent Application Publication No. 2013/0202910 A1) in view of Matsunaga et al. (US Patent Application Publication No. 2008/0107865 A1).
	Regarding claim 1, Koppe teaches a one pot process for co-electrodeposition of Zn-Ni layers on steel substrates, comprising: 
a)  Pretreating (= depending on the substrate used, the surface of the substrate can be 

pretreated) [page 1, [0023]] a steel substrate (= the substrate used is for example a substrate of steel, aluminum, copper, brass, aluminum alloys, titanium, titanium alloys, iron, magnesium, magnesium alloys, nickel, nickel alloys, bronze or stainless steel) [page 1, [0021]] and then immersing the steel substrate into an aqueous electrolyte (= first an aqueous, chemical nickel bath with a nickel content) [page 1, [0020]] comprising at least salts of Ni (= the nickel ions of the bath are available as a rule in the form of solutions of the salts nickel chloride, nickel sulfate, nickel carbonate and/or nickel acetate ) [page 1, [0025]] and Zn (= zinc salts are especially preferred, such as zinc chloride, zinc carbonate or zinc sulfate) [page 2, [0040]] with the salts of Ni and Zn being present in the aqueous electrolyte in concentrations to give a ratio of Ni to Zn (page 1, [0025]; and page 2, [0044]], the aqueous electrolyte further including a buffer (= the bath also usually contains at least one pH buffer) [page 2, [0030]] to give the aqueous electrolyte a pH in a range from about 3 to about 6 (= the pH is adjusted to a value in the range from 3.0 to 5.0) [page 1, [0020]]; 
b)  electroplating a Zn-Ni layer onto the steel substrate by applying a voltage between the steel substrate as cathode and an anode electrode also immersed in the aqueous electrolyte (= depositing a nickel-metal layer by simultaneous (b1) deposition of nickel from the nickel bath and (b2) voltage-supported deposition of the other metal compound from the bath provided) [page 1, [0016] to [0018]], the applied voltage being selected to give a current density in a range from about 8 mA/cm2 to about 50 mA/cm2 (= in a preferred embodiment, a current density between 0.01 and 5 A/dm2 (0.1 and 50 mA/cm2) is used) [page 3, [0053]] and 
c)  the electroplating being performed with the aqueous electrolyte heated to a 

temperature in a range from about 20oC to about 50oC (= in a variant, step b) is carried out at a temperature of above 50o C) [page 2, [0047]].
The process of Koppe differs from the instant invention because Koppe does not disclose wherein the ratio of Ni to Zn is in a range from about 5:1 to about 1000:1.
Koppe teaches electrodepositing a nickel-zinc layer (page 2, [0040]).
Matsunaga teaches electrodepositing a Zn-Ni alloy layer as a rust proofing layer (page 11, [0138]). 
	The Ni-Zn-containing plating solution has a ratio of the Ni ion concentration to the Zn 
ion concentration (Ni ion concentration/Zn ion concentration) of usually 1.5 to 27 and preferably 6 to 15. With the ratio falling within the range, the Ni/Zn deposit amount ratio of the plated Ni-Zn alloy layer formed on the surface of the bulk copper layer may become appropriate, so it is preferable (page 12, [0140]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the salts of Ni and Zn described by Koppe with wherein the ratio of Ni to Zn is in a range from about 5:1 to about 1000:1 because Koppe is silent as to the ratio of Ni to Zn where Matsunaga teaches that a ratio of the Ni ion concentration to the Zn ion concentration (Ni ion concentration/Zn ion concentration) of usually 1.5 to 27 falls within a range where the Ni/Zn deposit amount of the plated Ni-Zn alloy layer formed on the surface may become appropriate, such as a for a rust proofing layer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Regarding claim 2, Koppe teaches wherein the applied voltage is selected to give a 
current density in a range from about 10 mA/cm2 to about 30 mA/cm2 (= in a preferred embodiment, a current density between 0.01 and 5 A/dm2 (0.1 and 50 mA/cm2) is used) [page 3, [0053]].
	Regarding claim 3, Koppe teaches wherein the applied voltage is selected to give a current density in a range from about 12 mA/cm2 to about 20 mA/cm2 (= in a preferred embodiment, a current density between 0.01 and 5 A/dm2 (0.1 and 50 mA/cm2) is used) [page 3, [0053]].
	Regarding claim 4, Koppe teaches wherein the applied voltage is selected to give a current density of about 15 mA/cm2 (= in a preferred embodiment, a current density between 0.01 and 5 A/dm2 (0.1 and 50 mA/cm2) is used) [page 3, [0053]].
	Regarding claim 5, Koppe teaches wherein the aqueous electrolyte further includes any one or combination of potassium chloride (KCI), sodium chloride (NaCI) and potassium nitrate (KNO3) [= sodium or potassium chloride] (page 3, [0057]).

	Regarding claim 6, Koppe teaches wherein the salt of Ni includes any one or combination of nickel chloride (NiCI2) and nickel nitrate (NiNO3) [= the nickel ions of the bath are available as a rule in the form of solutions of the salts nickel chloride, nickel sulfate, nickel carbonate and/or nickel acetate] (page 1, [0025]).
	Regarding claim 7, Koppe teaches wherein the salt of Zn includes any one or combination of zinc chloride (ZnCI2), and zinc nitrate (ZnNO3) [= zinc salts are especially preferred, such as zinc chloride, zinc carbonate or zinc sulfate] (page 2, [0040]).

II.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (US Patent Application Publication No. 2013/0202910 A1) in view of Matsunaga et al. (US Patent Application Publication No. 2008/0107865 A1) as applied to claims 1-7 above, and further in view of Hsu et al. (US Patent No. 4,765,871).
	Koppe and Matsunaga are as applied above and incorporated herein.
	Regarding claim 8, the process of Koppe differs from the instant invention because Koppe does not disclose wherein the buffer is boric acid (H3BO3).
Koppe teaches electrodepositing a nickel-zinc layer (page 2, [0040]). The bath also usually contains at least one pH buffer (page 2, [0030]).
Hsu teaches electrodepositing a zinc-nickel alloy (col. 3, lines 16-18). The addition of a buffer such as boric acid (col. 3, lines 57-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer described by Koppe with 

wherein the buffer is boric acid (H3BO3) because boric acid (H3BO3) is added as a buffer in zinc-nickel alloy plating electrolytes.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (US Patent Application Publication No. 2013/0202910 A1) in view of Matsunaga et al. (US Patent Application Publication No. 2008/0107865 A1) as applied to claims 1-7 above, and further in view of Bajat et al. (“Electrochemical Deposition and Characterization of Zinc-Nickel Alloys Deposited by Direct and Pulse Current,” Journal of the Serbian Chemical Society (2002), Vol. 67, Nos. 8-9, pp. 625-634) and CN 103757646 (‘646).
Koppe and Matsunaga are as applied above and incorporated herein.
Regarding claim 9, the process of Hsu differs from the instant invention because Koppe does not disclose wherein the step a) of pretreating the steel substrate includes: first polishing a surface of the steel substrate to be coated followed by immersing the steel substrate into an alkaline solution for removing residual contaminations from the polished surface of the steel substrate; and immersing the steel substrate having the polished surface into an acidic solution 

comprising hydrochloric acid (HCI) and ammonium bifuoride (NH4HF2) for activating the polished surface of the steel substrate to be coated prior to the electroplating.
Koppe teaches that depending on the substrate used, the surface of the substrate can be pretreated (page 1, [0023]).
	Bajat teaches that steel test panels were pretreated by mechanical cleaning (polishing) and then degreased in a saturated solution of sodium hydroxide in ethyl alcohol, pickled with a 1:1 hydrochloric acid solution for 30 s and finally rinsed with distilled water (page 626, lines 17-19).

	 It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the step a) of pretreating the steel 
substrate described by Koppe with wherein the step a) of pretreating the steel substrate includes first polishing a surface of the steel substrate to be coated followed by immersing the steel substrate into an alkaline solution for removing residual contaminations from the polished surface of the steel substrate; and immersing the steel substrate having the polished surface into an acidic solution comprising hydrochloric acid (HCI) and ammonium bifluoride (NH4HF2) for activating the polished surface of the steel substrate to be coated prior to the electroplating because mechanical cleaning (polishing), degreasing in a saturated ethanolic solution of sodium hydroxide, pickling with a 1:1 hydrochloric acid solution for 30 s and finally rinsed with distilled water is a pretreatment that cleans and activates steel for the electrodepositing of Zn-Ni alloys.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	As to “an acidic solution comprising hydrochloric acid (HCI) and ammonium bifluoride (NH4HF2),” Bajat teaches pickling with a 1:1 hydrochloric acid solution for 30 s (page 626, lines 18-19). 
CN ‘646 teaches:
The invention discloses an acid pickling inhibitor in a steel wire acid pickling solution, which comprises any one or two or three of phenylthiocarbamide, ammonium bifluoride and tributyl phosphate. The acid pickling inhibitor accounts for 0.008-0.4 wt% of the hydrochloric acid pickling solution. When being used for performing acid pickling on steel wires, the acid pickling solution prepared from the acid pickling inhibitor and hydrochloric acid can decelerate the corrosion of the hydrochloric acid on the steel wire matrix in the acid pickling process, inhibit the hydrogen absorption capacity of the steel wire, effectively avoid the hydrogen brittleness phenomenon of the steel wire and enhance the utilization ratio of the acid pickling solution; the steel wire subjected to acid pickling has stable mechanical strength; and after being subjected to chemical plating, the steel wire has higher adhesive force with rubber and higher rubber adhesion rate (abstract).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified an acidic solution described by Bajat with wherein the acidic solution comprises ammonium bifluoride (NH4HF2) because an acid pickling solution prepared from ammonium bifluoride and hydrochloric acid pickles steel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the acid pickling solution prepared from the acid pickling inhibitor and hydrochloric acid can decelerate the corrosion of the hydrochloric acid on the steel wire matrix in the acid pickling process, inhibit the hydrogen absorption capacity of the steel wire, effectively avoid the hydrogen brittleness phenomenon of the steel wire and enhance the utilization ratio of the acid pickling solution; the steel wire subjected to acid pickling has stable mechanical strength; and after being subjected to chemical plating, the steel wire has higher adhesive force with rubber and higher rubber adhesion rate.

IV.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (US Patent Application Publication No. 2013/0202910 A1) in view of Matsunaga et al. (US Patent Application Publication No. 2008/0107865 A1) as applied to claims 1-7 above, and further in view of Mori et al. (“Hot Stamping of Ultra-High Strength Steel Parts,” CIRP Annals. (2017 Jan 1), Vol. 66, No. 2, pp. 755-777).
Koppe and Matsunaga are as applied above and incorporated herein.
Regarding claim 10, Koppe teaches a process of hot stamping a steel substrate, comprising: 
• performing the electroplating of the Zn-Ni layer on the steel substrate using the process of claim 1, to produce the steel substrate electroplated with the Zn-Ni layer (see I. above).

	The process of Koppe differs from the instant invention because Koppe does not disclose subjecting the steel substrate electroplated with the Zn-Ni layer to hot stamping.
	Mori teaches that ultra-high strength steel parts are being increasingly produced by hot stamping of quenchable steel sheets (page 756, left column, lines 1-2). Pre-coated steel blanks 
are preferred for hot stamping because of the omission of removable treatments of oxide scale for non-coated ones, such as shot blasting. Fig. 4 shows an overview of the coating systems, which are actually available for the hot stamping application (page 756, right column, lines 39-43). Fig. 4(e) shows a hot stamped 22MnB5sheet coated with a layer of Zn-Ni.
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Koppe by subjecting the steel substrate electroplated with the Zn-Ni layer to hot stamping because hot stamping a steel sheet coated with a layer of Zn-Ni produces ultra-high strength steel parts.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, pre-coated steel blanks are preferred for hot stamping because of the 
omission of removable treatments of oxide scale for non-coated ones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 27, 2022